Name: COMMISSION REGULATION (EEC) No 1975/93 of 22 July 1993 laying down detailed rules for the application of the second tranche of the import arrangements provided for by Council Regulation (EEC) No 929/93 in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  trade policy
 Date Published: nan

 23 . 7. 93 Official Journal of the European Communities No L 180/27 COMMISSION REGULATION (EEC) No 1975/93 of 22 July 1993 laying down detailed rules for the application of the second tranche of the import arrangements provided for by Council Regulation (EEC) No 929/93 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 929/93 of 19 April 1993 opening for 1993 , as an autonomous measure, a special import tariff quota for high-quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ('), and in particular Article 2 thereof, Whereas Regulation (EEC) No 929/93 opened a tariff quota for 1 1 430 tonnes of high-quality beef and veal ; whereas Commission Regulation (EEC) No 1283/93 of 27 May 1993 laying down detailed rules for the applica ­ tion of the import arrangements provided for by Council Regulation (EEC) No 929/93 in the beef and veal sector (2), for the purpose of efficient administration of the tariff quota, only opened a first tranche equal to 50 % of the overall quantity ; whereas it is necessary to open a second tranche for the remaining quantity and to adopt the same detailed rules of application as for the first tranche ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, grams, referred to as "special boxed beef , cuts of which may bear the letters "sc" (special cuts)' ; (b) 516 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and answering the follow ­ ing definition : 'Selected cuts of fresh, chilled or frozen beef derived from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kilograms (720 pounds), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality EEC beef" ; (c) 950 tonnes of boned meat, falling within CN codes 0201 30, 0202 30 90, 0206 19 95 and 0206 29 91 and answering the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as "special boxed beef". These cuts may bear the letters "sc" (special cuts)' ; (d) 1 811 tonnes product weight of boned meat falling within CN codes 0201 30, 0202 30 90, 0206 10 95 and 0206 29 91 and answering the following definition : 'Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of good ma ­ turity and which meet the following beef-carcase classification requirements : meat from B or R class carcases with rounded to straight conformation and a fat-cover class of 2 or 3 ; the cuts, bearing the letters "sc" (special cuts) or an "sc" (special cuts) label as a sign of their high quality, will be boxed in cartons bearing the words "high ­ quality beef' ; (e) 125 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and answering the follow ­ ing definition : 'Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth HAS ADOPTED THIS REGULATION : Article 1 The second share equal to 5 714 tonnes of the special tariff quota for fresh, chilled or frozen beef and veal provided for in Article 1 ( 1 ) of Regulation (EEC) No 929/93 shall be allocated as follows : (a) 2 312 tonnes of chilled boned meat, falling within CN codes 0201 30 and 0206 10 95 and answering the following definition : 'Special or good-quality beef cuts obtained from exclu ­ sively pasture-grazed animals, aged between 22 and 24 months, having two permanent incisors and present ­ ing a slaughter liveweight not exceeding 460 kilo ­ (') OJ No L 96, 22. 4. 1993, p . 8 . 2 OJ No L 131 , 28 . 5 . 1993, p. 36. No L 180/28 Official Journal of the European Communities 23 . 7. 93 in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as high-quality beef.' Article 2 1 . The total suspension of the import levy for the meat referred to in Article 1 shall be subject to the presenta ­ tion, at the time it is put into free circulation, of a certifi ­ cate of authenticity. 2. The certificate of authenticity shall be made out in one original and not less than one copy on a form corre ­ sponding to the model in Annex I. The form shall measure approximately 210 x 297 mm. The paper shall weigh not less than 40 g/m2. 3 . The forms shall be printed and completed in one of the official languages of the Community and also, if desired, in the official language or one of the official languages of the exporting country. The relevant definition in Article 1 applying to the meat originating in the exporting country shall be shown on the back of the form. 4. Certificates of authenticity shall bear an individual serial number assigned by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original. Article 3 1 . Certificates of authenticity shall be valid if they are duly completed and endorsed, in accordance with the instruction in Annexes I and II, by one of the issuing authorities listed in Annex II. 2. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. The stamp may be replaced on the original certificate of authenticity and its copies by a printed seal . Article 4 1 . The issuing authorities listed in Annex II shall : (a) be recognized as competent by the exporting country ; (b) undertake to check the particulars set out in the certi ­ ficates of authenticity ; (c) undertake to communicate to the Commission and to the Member States, on request any useful information enabling the particulars set out in the certificates of authenticity to be evaluated. 2. The list shall be revised by the Commission where any issuing is no longer recognized, where it fails to fulfil one of the obligations incumbent on it or where a new issuing authority is designated. Article 5 1 . Certificates of authenticity shall be valid for three months from the date of issue. However, certificates may not be presented after 31 December of the year of issue. 2. The original certificate of authenticity and one copy shall be presented to the customs authority when the product covered by the certificate is released for free circulation. 3 . Copies of the certificate of authenticity referred to in paragraph 2 shall be sent by the customs authorities of the Member State in which the product is released for free circulation to the authorities designated by that Member State for notification in accordance with Article 6 ( 1 ). Article 6 1 . The Member States shall communicate to the Commission, in respect of each period of 10 days, not later than 15 days after that period, the quantities of products referred to in Article 1 that have been put into free circulation, broken down by their country of origin and tariff subheading. 2. Under this Regulation the period of 10 days means :  from the first to the 10th of the month inclusive,  from the 11th to the 20th of the month inclusive,  from the 21st to the last day of the month inclusive. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I class="page"> 23 . 7. 93 Official Journal of the European Communities No L 180/31 ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY  SECRETARÃ A DE AGRICULTURA, GANADERÃ A Y PESCA for meat originating in Argentina, answering the definition in Article 1 (a).  AUSTRALIAN MEAT AND LIVESTOCK CORPORATION for meat originating in Australia, answering the definition in Article 1 (b).  INSTITUTO NACIONAL DE CARNES (INAC) for meat originating in Uruguay, answering the definition in Article 1 (c).  DEPARTAMENTO NACIONAL DE INSPECgAO DE PRODUTOS DE ORIGEM ANIMAL (DIPOA) for meat originating in Brazil, answering the definition in Article 1 (d).  NEW ZEALAND MEAT PRODUCERS BOARD for meat originating in New Zealand, answering the definition in Article 1 (e).